Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-2008

Yusupov v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 05-4232




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Yusupov v. Atty Gen USA" (2008). 2008 Decisions. Paper 1340.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1340


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT


            Nos. 05-4232 & 05-5411


  BEKHZOD BAKHTIYAROVICH YUSUPOV

                                 Petitioner
                       v.

ATTORNEY GENERAL OF THE UNITED STATES

                                 Respondent


      On Petition for Review of an Order of
       The Board of Immigration Appeals
 Immigration Judge: Honorable Walter A. Durling
               (No. A79-729-905)


                  No. 06-3160


             ISMOIL SAMADOV

                                 Petitioner
                       v.

ATTORNEY GENERAL OF THE UNITED STATES

                                 Respondent



     On Petition for Review of an Order of
       The Board of Immigration Appeals
  Immigration Judge: Honorable Grace A. Sease
               (No. A79-729-711)
                                 Argued April 16, 2007

                     Before: McKEE and AMBRO, Circuit Judges
                             ACKERMAN,* District Judge


                                       ORDER

WHEREAS, this Court issued on March 14, 2008, an opinion in the captioned cases; and

WHEREAS, in order to accommodate a new footnote 19, to renumber all the footnotes
that follow, to change (where necessary) cross-references, and to conform certain
citations to the Code of Federal Regulations,

NOW THEREFORE IT IS ORDERED that the attached opinion be substituted for the
opinion previously issued by this Court.


                                         By the Court,


                                         /s/ Thomas L. Ambro, Circuit Judge


Dated:       March 27, 2008
SLC/cc:      Lawrence H. Rudnick, Esq.
             Jonathan Potter, Esq.
             Paul A. Engelmayer, Esq.
             Bassina Farbenblum, Esq.




   *
    Honorable Harold A. Ackerman, Senior United States District Judge for the District
of New Jersey, sitting by designation.

                                           2